         Case 5:18-cv-05655-JFL Document 45-2 Filed 05/30/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Noble Drew Ali, et al.,                      :       No. 5:18-CV-5655
            Plaintiffs,                      :
                                             :       (Complaint filed 1/14/19)
               v.                            :
                                             :       (Honorable Joseph F. Leeson, Jr.)
Judge Mary Mongiovi Sponaugle, et al.,       :
            Defendants.                      :       (Electronically Filed)
                                             :       JURY TRIAL DEMANDED

                                            ORDER

       AND NOW, this ______ day of June, 2019, upon consideration of the Motion for

Injunction against Further Frivolous Filings by Plaintiffs submitted by Defendants Mark Shivers

(Official Capacity), Officer Snyder (Official Capacity), and Tom Rudzinski, Chief of Manheim

Township Police Department, said Motion is hereby GRANTED. In accordance therewith,

Plaintiffs are hereby enjoined from submitting any further filings in the above-captioned matter,

until the Court rules on Defendants’ Motions to Dismiss (Docs. 33, 34, 36, 44), and with the

exception of the following:

(1)    Plaintiffs shall have an opportunity to submit a Brief showing cause why they should not

       be enjoined from future filings. Said Brief must be submitted within 14 DAYS of the

       entry of this Order, and shall not exceed twenty (20) pages in length.

(2)    Plaintiffs shall be allowed to submit responsive Briefs in Opposition to any Motion to

       Dismiss their claims to which they have not already responded. Said Briefs shall only

       address the arguments raised in the respective Motions to Dismiss and shall not seek to

       introduce new matter to this case.


                                                                                 BY THE COURT:


                                                                   ______________________, J.
